Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 1 of 37 PageID: 456




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 ----------------------------------------------------------X
 ALPHA CEPHEUS, LLC
 FIRST UNITED HEALTH, LLC,
 CONSTELLATION HEALTH, LLC
 NAYA CONSTELLATION HEALTH, LLC and
 CONSTELLATION HEALTH INVESTMENT,
 LLC,

                       Plaintiffs,                             Docket No.: 18-cv-14322

        -against-

 CHINH CHU,
 TRUC TO,
 DOUGLAS NEWTON,
 JAMES STEPIEN,
 VICTOR CARDONA, and
 JOHN DOE 1-10,

                        Defendants.
 ----------------------------------------------------------X



             MEMORANDUM OF LAW IN SUPPORT OF MOTION



                                              Parlatore Law Group, LLC
                                              Counsel for the Plaintiffs
                                              Timothy C. Parlatore, Esq.
                                              221 River Street, 9th Floor
                                              Hoboken, NJ 07030
                                              212-679-6312
                                              212-202-4787 Facsimile
                                              Timothy.parlatore@parlatorelawgroup.com
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 2 of 37 PageID: 457




                                              Table of Contents

 PRELIMINARY STATEMENT ............................................................................2
 STATEMENT OF FACTS ......................................................................................5
    Background of CHT .............................................................................................5
    Bank Financing and Bankruptcy Fraud ..........................................................10
    Illegal Surveillance, Hacking, and Threats ......................................................13
    Declaration of Chinh Chu ..................................................................................16
 ARGUMENT ..........................................................................................................19
    A.      Legal Standard ..........................................................................................19
    B.      The Plaintiffs Have Standing ...................................................................20
   C. The Likelihood that Plaintiffs will Succeed on the Merits is
   Overwhelming .....................................................................................................21
      a.      The Criminal Case Against Mr. Parmar .............................................21
      b.      Evidence Against the Defendants .........................................................25
   D. The Balance of Interests Weighs Overwhelmingly in Favor of a
   Preliminary Injunction ......................................................................................28
   E.      Limited Expedited Discovery is Essential ...............................................30
   to Identifying All Parties Involved in the Unlawful Treatment .....................30
   of Mr. Parmar and his Family...........................................................................30
      a.      Electronic Data .......................................................................................31
      b.      Identity of Other Involved Parties ........................................................32
      c. Plaintiffs Request is Necessary for the Court to Evaluate the
      Application for a Preliminary Injunction .....................................................34
 CONCLUSION.......................................................................................................36




                                                           1
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 3 of 37 PageID: 458




                          PRELIMINARY STATEMENT

        Plaintiffs submit this motion for a Preliminary Injunction and to reconsider

 the Court’s prior denial of a similar application to stop Defendants’ ongoing pattern

 of illegal activity, which includes violent threats against the manager and members

 of the Plaintiffs.

        This case addresses the illegal activities of the members of CC Capital to

 wrongfully devalue, divert and ultimately steal the valuable assets of the Plaintiffs.

 Although there is significant overlap of the fact pattern in this case and the related

 civil and criminal proceedings involving Paul Parmar, the allegations in this

 complaint relate specifically to Defendants activities in improperly saddling

 Plaintiffs’ assets with unnecessary debt without any consideration, then fraudulently

 putting those assets into bankruptcy and stealing them. In order to protect this illegal

 scheme from being derailed, Defendants have illegally targeted the manager and

 shareholders of the Plaintiff entities by illegally stalking, harassing, threatening and

 intimidating them, as well as illegally hacking into their electronic communications

 to access confidential information belonging to Plaintiffs.

         As much as Defendants are attempting to spin the very specific, well

 supported and damaging allegations against them as “fabricated,” the reality is that




                                            2
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 4 of 37 PageID: 459




 these allegations are based on both documentary evidence, as well as admissions by

 the Defendants, or their agents.

       It is undisputed that Chinh Chu hired a convicted felon and off-duty police

 officer to sit outside of Mr. Parmar’s home to follow members of his family. It is

 undisputable that these two individuals are prohibited from performing private

 investigatory functions in the State of New Jersey, or that they illegally trespassed

 onto private property in furtherance of their improper activities. Stunningly, Chinh

 Chu has admitted that they were performing these illegal functions on his behalf.

 Chinh Chu also admits that he had commissioned this unlawful 24-hour surveillance

 outside Mr. Parmar’s home during the exact same period of time that someone

 illegally accessed the computer server at Mr. Parmar’s residence, which houses

 communications belonging to Plaintiffs, through an access point at the front gate and

 downloaded a massive amount of data. Finally, Defendants admitted that the

 “security consultant” who oversaw the illegal surveillance activities is not a licensed

 private investigator, but rather an international spy and mercenary who publicly

 advertises his ability to hack into electronic systems as a service offering.

       As to the underlying allegations of Defendants’ activities to devalue and steal

 Plaintiffs’ assets, this is also supported by both documentary evidence as well as

 Defendants own admissions. Before the bankruptcy petitions were even filed, John




                                            3
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 5 of 37 PageID: 460




 Altorelli (“Altorelli”), private attorney for Chinh Chu explained Defendants’ plan to

 Mr. Parmar.

       It is undisputable that, prior to the going private transaction, Plaintiffs held a

 controlling interest in a profitable, valuable, debt free company. Without receiving

 any consideration, this company was subsequently saddled with overwhelming debt

 and put into bankruptcy, which led to the sale of all its assets. Thus, Plaintiffs’ assets

 were taken from them without any compensation through the pattern of illegal

 activity by Defendants.

       Plaintiffs had made a prior application for a preliminary injunction to stop

 Defendants' continuing criminal activities and permit limited discovery to identify

 additional co-conspirators, so that they could also be brought before the Court and

 restrained from continuing their unlawful conduct. Unfortunately, although the

 Court set a briefing schedule, the Court then denied Plaintiffs’ application based on

 the flawed arguments advanced by Defendants before Plaintiffs deadline to file a

 reply. Plaintiffs ask the Court to reconsider its prior denial. Additionally, Plaintiffs

 are making a second application for the same relief, based on additional information

 that was discovered subsequent to the initial application.

       Plaintiff is therefore seeking a preliminary injunction to enjoin Defendants

 from any further unlawful, threatening or potentially violent activity targeting




                                             4
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 6 of 37 PageID: 461




 Plaintiffs’ manager, shareholders, or associates. Additionally, Plaintiffs seek limited

 expedited discovery to uncover the identities of the additionally involved parties.




                             STATEMENT OF FACTS

                                 Background of CHT

       Constellation Healthcare Technologies, LLC (“CHT”) was a medical billing,

 collections, and practice management service company, which was formed by

 Parmar. CHT operated through many subsidiaries and, before being taken private,

 was a publicly traded company on the London Stock Exchange’s Alternative

 Investment Market (“AIM”). At the time that CHT was publicly traded, the majority

 of shares were held by Plaintiffs First United Health, LLC, (“FUH”), Constellation

 Health, LLC (“CH”), Naya Constellation Health, LLC (“Naya”) and Constellation

 Health Investment, LLC, (“CHI”). While Parmar is the manager of these Plaintiff

 entities, he holds no ownership interest.

       In January 2016, Parmar began to discuss taking CHT private with Defendant

 Chu. At issue in this case, the related civil cases, the criminal case against Mr.

 Parmar, and the bankruptcy case is a dispute over whether Parmar fraudulently

 induced CC Capital to purchase CHT at an inflated value by providing false revenue

 data. Specifically, it has been alleged that Parmar misrepresented three of CHT’s



                                             5
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 7 of 37 PageID: 462




 subsidiaries as being profitably companies when, in fact, they were empty shell

 companies with little or no revenue.

       Parmar’s defense to these allegations is simple:

              1. CC Capital was not misled because, despite some allegedly

                 inaccurate models that were provided early in the due diligence

                 process, which were labeled as “proforma” and included “forward

                 looking statements,” CC Capital was then given unfettered access to

                 all of the accurate data and could not possibly have reasonably relied

                 upon the initial inconsistent models. 1     CC Capital was never

                 provided any falsified bank statements.

              2. The price that CC Capital paid was less than the actual value of

                 CHT. Parmar contends that CC Capital was fully aware of the true




 1
   1. The models included projected revenues from three potential subsidiaries,
 MDRX, Northstar and Phoenix, which were not actually acquired. Yet, the data
 provided to CC Capital make it utterly impossible to believe that any potential
 investor would find it plausible that these were operating subsidiaries. Further, the
 projections in these models did not include the subsidiaries that CHT ultimately did
 acquire, NYNM, ABC, ACA or Vachette. Moreover, the models did not include the
 projected acquisition of NACO, a very profitable potential acquisition, which was
 derailed at Defendants direction. On information and belief, the NACO acquisition
 was cancelled because it would have substantially increased CHT’s revenue and
 made Defendants bankruptcy fraud even more difficult to achieve. Had the models
 included projections based on these acquisitions, the calculated value of CHT would
 likely have been much higher than using the models that included MDRX, Northstar
 and Phoenix and, unquestionably higher than the price that CC Capital paid for CHT.
                                           6
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 8 of 37 PageID: 463




                 value of CHT and used their knowledge of the inaccurate models as

                 leverage to push the sale through at the discounted price.

       Defendants then provided the Department of Justice (“DOJ”) and Securities

 and Exchange Commission (“SEC”) with partial information, presented in a manner

 to make it appear as if CC Capital was completely fooled by Parmar. It has

 subsequently become clear that Defendants withheld a significant amount of

 exculpatory material and information from the DOJ and SEC.

       For the sake of judicial economy, all the details of this process need not be

 repeated here here, as they have already been described in great detail to this Court,

 with significant supporting documentation in Parmar’s motion to dismiss, which was

 filed in S.E.C. v. Parmar, 18-cv-9284-MCA-MAH (the “SEC Litigation”).

 However, for the purposes of this motion, there are a few details of this filing, which

 Defendants will be unable to either dispute or explain:

       1. During the due diligence process, Defendants were given full access to
          Pegasus, the proprietary business software that showed all the underlying
          data for all CHT subsidiaries. As Pegasus only contained accurate data,
          Defendants’ review of the Pegasus system gave them a full and accurate
          understanding of CHT’s actual revenues. To the extent that this data did
          not match any models that were provided earlier in the due diligence
          process, Defendants made no efforts to resolve this discrepancy.

       2. Defendants claim that they were misled into believing that one of the
          empty shells was an Ohio company with offices in Akron. They claimed
          that they later discovered the address was fake, yet Defendants own
          submissions to Bank of America (“BofA”) to finance the transaction
          demonstrated that they were never misled into believing that there were
          offices in Akron, as they listed MDRX’s address in Hazlet, NJ and listed
                                           7
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 9 of 37 PageID: 464




          no Akron office on the list of real properties. Because these documents
          demonstrated Defendants’ actual knowledge, they were withheld from
          Parmar, notwithstanding the fact that he was a signatory to the credit
          agreement.

       3. The insurance policies that Defendants managed for CHT immediately
          after the going private demonstrate their knowledge that the Empty Shells
          were not revenue producing entities, as they immediately dropped these
          entities from the list of insured subsidiaries on both the property and
          liability insurance policies.

       4. On September 13, 2016, Chinh Chu received and reviewed a report
          prepared by Duff & Phelps (“D&P”), which showed that various valuation
          models resulted in a value for CHT well above what CC Capital wanted to
          pay and ultimately agreed to. This report contains several elements which
          were designed to artificially lower the value of CHT (i.e. listing a loan that
          had already been repaid as a liability, and projecting almost no growth).

       5. Because CC Capital’s offer was so much lower than any calculated value
          of CHT, D&P was unable to issue a fairness opinion. Soon thereafter, they
          were terminated. Subsequently, SunTrust was hired, but they also were
          unable to issue a fairness opinion at the price CC Capital wanted to pay;
          they were also terminated. The deal closed without any fairness opinion
          because no reputable firm could be found willing to issue a fairness
          opinion at the price CC Capital wanted to pay. In order to convince the
          committee to approve CC Capital’s offer, Chinh Chu decided to offer them
          indemnity for any shareholders suit for approving an unfair price.

       6. The agenda for the first board meeting following the closing of the going-
          private included a search for a new CEO to replace Parmar. This was
          months before Defendants now falsely claim that they discovered any
          wrongdoing by Parmar.

       7. The entire due diligence process was overseen by Defendant Truc To, who
          was then a partner at KPMG. He was singularly responsible for examining
          and verifying all the financials provided by Parmar. He was also singularly
          in the position to hide the fact that CC Capital was fully aware of the true
          financial condition of CHT. Immediately after closing, Chinh Chu offered
          Truc To the CFO position of CHT, with a compensation package that was


                                           8
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 10 of 37 PageID: 465




           significantly greater than that of any CFO for a comparably sized company
           and larger than even the CEO’s compensation.

       The truth that Defendants cannot avoid is that they manipulated the going

 private process by removing all the standard safeguards, in order to purchase a

 controlling interest in CHT for the significantly discounted rate of $300 million. On

 January 31, 2017, the going private transaction closed, with CC Capital gaining a

 51% stake in CHT. What was unknown to Parmar or Plaintiffs at the time was that

 pushing the sale through was only the first step of a much larger fraudulent scheme

 by Defendants.

       Incredibly, although CC Capital was the beneficiary of the financing provided

 by BofA, the credit agreement placed this debt on CHT, not CC Capital. The full

 credit agreement was withheld from Parmar until months after closing, with

 representatives of CC Capital providing Parmar with a copy of only the signature

 page to sign for the closing.

       Prior to closing, Plaintiffs were majority shareholders in a valuable, debt-free,

 revenue producing entity.       Through the going private, Defendants improperly

 saddled CHT with crushing bank debt, without any consideration for that debt. It

 was this improper debt which put Defendants into position to execute the next phase

 of their unlawful scheme.




                                           9
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 11 of 37 PageID: 466




                      Bank Financing and Bankruptcy Fraud

       As Defendants have admitted, through the affidavit of Timothy Dragelin,

 which was submitted as Exhibit “1” of their opposition to Plaintiff’s prior

 application, CHT incurred “approximately $130.0 million in debt to finance the

 Merger (which amount was later increased to approximately $160.0 million)…

 [CHT] simply cannot sustain their current debt load.” Dragelin affidavit ¶112.

 Defendants used this debt, which they had improperly placed on CHT, as a pretext

 to put CHT into bankruptcy.

       Beginning in January, 2018, John Altorelli (“Altorelli”), personal attorney for

 Chinh Chu, began discussing Defendants’ plan to use bankruptcy proceedings to

 remove BofA as a creditor of CHT. Altorelli explained he calculated that this could

 be done for approximately $40 million and that Chinh Chu was prepared to put in

 another $10 million of his own money and offer equity to an unnamed third party

 who would put in the balance. However, Altorelli explained that, in order for this

 plan to work, Plaintiffs’ “equity is toast.”

       While certain details of Altorelli’s plan evolved over time, this is exactly what

 Defendants ultimately did – gain full control of CHT’s assets, without properly

 repaying BofA, and ensuring that Plaintiffs’ “equity is toast.” In fact, they were able

 to ultimately achieve this goal for a reduced price of just under $30 million.




                                            10
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 12 of 37 PageID: 467




       On March 16, 2018, bankruptcy petitions were filed for CHT and most of its

 subsidiaries. That night, Altorelli met with Parmar to inform him that they were now

 in “phase 2” and that, because the banks would not sell the debt for $40 million

 before filing, now “they’ll take less.”

       As outlined in the complaint, Defendants were able to orchestrate two sham

 auctions using “stalking horse” bidders that were actually straw purchasers, backed

 by Defendants. Interestingly, Altorelli foreshadowed Chinh Chu’s intent to invest

 an additional $10 million2 into purchasing CHT’s assets – almost the exact same

 amount as the $10.5 million that Plaintiff has alleged that Chinh Chu invested in

 MTBC to enable them to purchase CHT’s assets through a sham auction. This is

 consistent with Altorelli’s persistent claims that Chinh Chu was prepared to invest

 more money into CHT, but only if he can remove the banks and Plaintiffs. Chinh

 Chu’s claims that he already invested over $82 million of his own money and was

 ready to invest much more, is markedly inconsistent with his fabricated claims that

 CHT was worthless.

       Defendants’ false claims about the value of CHT is also belied by the

 subsequently reported performance of CHT’s assets. MTBC, which purchased all

 the assets that CHT held prior to the going private transaction, reported $17.0 million



 2
  One must wonder why Chinh Chu was willing to invest an additional $10 million
 of his own funds.
                                           11
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 13 of 37 PageID: 468




 revenue for the third quarter of 2018, a 127% increase over the third quarter of 2017.

 This is striking, considering that CHT’s former assets were only on the books of

 MTBC for part of the quarter. MTBC reported non-GAAP adjusted net income of

 $2.5 million for YTD 2018, which was a $3.7 million increase over 2017’s numbers,

 which they reported as a net loss.

       By extrapolation, CHT’s assets represented roughly $32 million to $48

 million of revenue and about $14.8 million to $22 million profit. MTBC managed

 to purchase these profitable assets for a mere $12.6 million in the bankruptcy

 auction. It is important to remember that these numbers are also significantly lower

 than they would have been, had CC Capital permitted CHT to continue operating,

 rather than put it into bankruptcy, which always has a devastating effect on revenue

 and growth.

       Similarly, the remaining assets of CHT, which were purchased after the going

 private closing and while Defendants were running CHT for $60-95 million were

 then sold to Defendants’ straw purchaser for $16.5 million.

       At present, motion practice is being litigated in the bankruptcy court to review

 the propriety of these auctions, and to potentially have an independent examiner

 appointed to ensure that Defendants can no longer improperly influence the process.

       Given the tremendous performance of the assets sold to MTBC and the

 obvious discrepancies in the value of the assets sold to Healthtek, it is difficult for


                                           12
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 14 of 37 PageID: 469




 Defendants to get past the overwhelming evidence that they committed bankruptcy

 fraud.

                       Illegal Surveillance, Hacking, and Threats

          As outlined in the complaint, in September through October 2017, Defendants

 admitted to accessing the emails which are stored in a domain belonging to Plaintiff

 CHI. Complaint ¶¶ 256-266. They did so without permission and, when given

 notice, they promised to stop accessing the emails until a judge could rule on the

 proper ownership of these stored electronic communications. However, this promise

 turned out to be a lie, successfully misleading CHI to refrain from seeking judicial

 intervention in order to stop Defendants’ illegal access and inspection of these

 confidential    and    privileged   communications.3     While     Defendants   may

 unsuccessfully attempt to dispute the ownership of the emails, the fact that they

 accessed them and then provided copies of emails between Parmar and Plaintiffs’

 then-attorneys to the USAO-NJ is undisputable.

          As further outlined in the complaint, Defendants illegally hacked into the

 server at Mr. Parmar’s home to spy on Plaintiff’s electronic communications.

 Complaint ¶¶ 267-275.



 3
   As outlined in detail in the motion to dismiss and to disqualify counsel in the in
 rem proceedings, Defendants provided these illegally obtained privileged attorney-
 client communications to the Government, who then published these
 communications in their complaint.
                                           13
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 15 of 37 PageID: 470




       At the time the complaint was filed, Plaintiffs had identified two individuals,

 Defendants Stepien and Cardona, who had been performing illegal, unlicensed

 surveillance outside of Mr. Parmar’s home during the exact same time period as the

 access logs showed that someone had illegally logged into the server from the front

 gate access point and downloaded a significant amount of data. Since that time,

 Plaintiffs have been able to conclusively establish the connection between Cardona

 and Stepien’s activities and Defendant Chinh Chu. In fact, Chinh Chu even admitted

 his involvement.

       We now know that, rather than hire a licensed private investigator to perform

 legitimate functions, Chinh Chu instead hired a private military contractor, Multi

 Operational Security Agency Intelligence Company (“MOSAIC”).               MOSAIC

 advertises its employment of former special operations forces to engage in active

 combat against ISIS in Kurdistan and pursue human traffickers.         Chinh Chu’s

 reasoning for hiring trained combatants, rather than investigators, has not yet been

 explained.

       MOSAIC is run by a man named Antonio Schiena, who claims to be the

 heavyweight world champion in Karate and an intelligence operative from South

 Africa. While much of his background appears to be inflated or unverifiable, Mr.

 Schiena has put a significant amount of effort into marketing himself as “the most

 highly trained covert operative in the world,” a “real life James Bond” and “an old-


                                         14
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 16 of 37 PageID: 471




 fashioned mercenary, quite literally a gun for hire.” In a largely unregulated and

 unlicensed industry, Mr. Schiena is precisely the individual for Chinh Chu to hire

 for performing tasks that no reputable, licensed professional would.

       MOSAIC also advertises services in “cybersecurity,” which include testing

 systems:

              utilizing a series of techniques including attacking software and
              computer systems from the start by scanning ports, and
              examining known defects and patch installations. Attack types
              include social engineering, open source research, and deception
              to attempt a cyber attack in order to bypass and breach your
              perimeter and physical security, within an agreed set of
              boundaries.

       While presented as a method of testing the security of clients’ systems,

 MOSAIC is in fact advertising their ability to hack into computer networks and steal

 data – exactly what Plaintiffs allege that Chinh Chu hired someone to do.

       The evidence that MOSAIC used their capability to illegally access Plaintiffs’

 electronic system is clear. Defendants have admitted that Stepien and Cardona were

 posted outside of Parmar’s house from September 7-11, 2018.4 Access logs show

 that the system was illegally accessed from the front gate Wi-Fi antennae during this

 exact time period, September 7-11, 2018.



 4
  Although Chinh Chu has only admitted to the team working from September 8-11,
 Stepien and Cardona’s supervisor admitted that they were working for a longer
 period of time and specifically identified surveilling incidents that occurred on
 September 7.
                                          15
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 17 of 37 PageID: 472




        The photographs previously submitted of Cardona in his vehicle were taken

 in the driveway of 14 Colts Gait Lane, next door to Parmar’s residence. From this

 vantage point, Cardona had a clear view of Parmar’s front gate and was within range

 of the Wi-Fi signal.

       It is undisputable that MOSAIC, acting at the direction of Chinh Chu, had

 placed people, including a convicted felon, within feet of the Wi-Fi antennae for at

 least four straight days, and that during that four days, someone repeatedly accessed

 that specific antennae and downloaded a massive amount of data.

                              Declaration of Chinh Chu

       In his opposition to Plaintiffs’ initial application, Chinh Chu took the

 extraordinary step of submitting a declaration, under penalty of perjury, to issue thin

 and unsupported denials that he had never issued any death threats or directed

 anyone else to threaten Mr. Parmar or his family. This declaration was riddled with

 false statements and justifications for his illegal actions that defy common sense.

 But the most astonishing aspect of this declaration is that Chinh Chu makes the

 following admissions:

       1. The two unlicensed individuals, including a convicted felon, who

           performed the unlawful surveillance of Parmar’s home and followed

           members of Mr. Parmar’s family were there at Chinh Chu’s direction.




                                           16
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 18 of 37 PageID: 473




       2. Chinh Chu hired a private military contractor, which advertises its ability

           to surreptitiously access electronic data systems to perform cybersecurity

           functions related to access and remote monitoring of computer and

           telephones.

       Amazingly, Chinh Chu appears to admit that he hired MOSAIC to perform

 exactly this function, but gives a flimsy justification, stating that he “engaged the

 firm to conduct a cybersecurity analysis and determine whether my computer or

 phone might be bugged or otherwise monitored.” Chinh Chu expects this Court to

 be convinced that he feared that Mr. Parmar, who is on home incarceration with all

 his funds frozen by the Government, was bugging his phone. Aside from the

 illogical and outrageous paranoia of this assertion, the Court should remember that

 Chinh Chu is considered by the USAO-NJ and FBI to be a victim. If a true victim

 were concerned about being bugged by a defendant, the natural response would be

 to immediately bring these concerns to the USAO-NJ or the FBI, not to hire a private

 military contractor.

       Chinh Chu goes even further, to admit that he hired the surveillance team to

 watch Mr. Parmar’s family, but gives an utterly implausible justification for this

 action:

              [E]arlier this year I became concerned that Mr. Parmar posed a
              potential threat to me and my children, and that he might be
              engaged in ongoing wrongful conduct targeting me and my
              firm…In July, Mr. Parmar was released from jail… I became
                                          17
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 19 of 37 PageID: 474




             concerned that Mr. Parmar was becoming increasingly desperate
             and might take rash action. In light of such concerns, the security
             firm advising me recommended that I consider surveillance to try
             to assess the potential threat to me or my family from Mr.
             Parmar’s activities…Because Mr. Parmar’s temporary release
             conditions confined him to his residence with limited exceptions,
             the security firm believed that he might rely on others to
             coordinate activities on his behalf. Thus, the security firm
             recommended that it arrange for surveillance of Mr. Parmar’s
             residence and the activities of individuals who might come and
             go from his residence.

       If Chinh Chu truly feared that Mr. Parmar posed some unspecified threat to

 him or his children when he was released in July, how does it possibly make sense

 to surveil his family members coming and going from his house for four days all the

 way in mid-September? Moreover, if a true victim were concerned about their

 family’s safety from a defendant, why would they hire a private military contractor

 instead of going directly to the FBI? This is a far departure from the behavior of a

 reasonable person. Much like the “cybersecurity analysis,” the only way Chinh

 Chu’s excuses could be deemed credible is if one also assumes he is a naïve fool,

 easily taken advantage of by a fee-hungry private military contractor, to perform a

 completely useless function. Much like the due diligence process for CHT, there

 must be a limit to how much gullibility Chinh Chu can believably claim in order to

 shift responsibility away from himself.

       Beyond the fantasy of Chinh Chu’s implausible, self-serving explanations,

 there are undeniable, unavoidable facts. He hired a private military contractor to


                                           18
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 20 of 37 PageID: 475




 perform cybersecurity and surveillance functions. The surveillance functions were

 subcontracted to a convicted felon and an off-duty police officer, both of whom are

 prohibited from performing private investigations in New Jersey. 5 During the exact

 same time period that the Defendants have admitted to surveilling


                                      ARGUMENT

                                     A. Legal Standard

        In ruling on a motion for a preliminary injunction, the district court must

 consider (1) the likelihood that the plaintiff will prevail on the merits at trial; (2) the

 extent to which the plaintiffs will suffer irreparable harm in the absence of an

 injunction; (3) the extent to which the defendant will suffer irreparable harm if the

 preliminary injunction is issued; and (4) the public interest. The injunction should

 issue only if the plaintiff produces evidence sufficient to convince the district court

 that all four factors favor preliminary injunctive relief. Merchant & Evans v.




 5
   There were likely several additional surveillance teams, as Stepien and Cardona
 have claimed that their sole task was to follow Elena Sartison, not anyone else.
 Chinh Chu has admitted that he directed surveillance of “the activities of individuals
 who might come and go from [Parmar’s] residence. Presumably, other teams, which
 have not yet been identified, were also hired to follow the other individuals. This is
 a common technique of compartmentalizing the functions, so that nobody knows the
 full scope of the operation and, if discovered, can plausibly claim not to have been
 informed. In this case, because Stepien and Cardona allegedly were assigned solely
 to follow Elena Sartison, they initially claimed that they thought this surveillance
 was part of a divorce case.
                                             19
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 21 of 37 PageID: 476




 Roosevelt Bldg. Products, 963 F.2d 628, 632-633 (3d Cir. 1992); Opticians Ass'n v.

 Independence Opticians, 920 F.2d 187, 191-92 (3d Cir. 1990).

                             B. The Plaintiffs Have Standing

       While Defendants have attempted to persuade this Court that Parmar is hiding

 behind corporate entities to assert purely personal claims, this assertion is inaccurate.

 The claims that Plaintiffs have raised relate directly to the significant monetary

 losses that Plaintiffs have sustained as a result of Defendants’ pattern of illegal

 activity. Complaint ¶¶ 243, 245, 247, 249, 251, 253, 255, 259, 261. The illegal

 access and downloading of data from the server in Mr. Parmar’s home include

 communications and records belonging to Plaintiffs. Complaint ¶270.

       More importantly, Defendants conduct of illegally monitoring and threatening

 Plaintiffs’ manager, shareholders, and associates is being done with the target

 objective of furthering their corrupt plan to take all of Plaintiffs’ assets and to

 conceal and protect their plan from potentially being discovered and unwound by

 the Court.

       Plaintiffs standing, both in filing the complaint, as well as making the instant

 application is paramount. Defendants have made the illogical argument that because

 Parmar would also potentially have standing to bring these claims individually, this

 somehow deprives the corporate Plaintiffs of standing. However, Defendants cannot

 show that Parmar’s potential standing is exclusive and they have avoided both the


                                            20
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 22 of 37 PageID: 477




 pleadings and the reality, which is that it is Plaintiffs’ assets that have been stolen,

 not Parmar’s. Mr. Parmar is the manager, but he has no ownership interest in the

 Plaintiff entities.

            C. The Likelihood that Plaintiffs will Succeed on the Merits is
                                    Overwhelming

                       a.   The Criminal Case Against Mr. Parmar

        Defendants rely on the fact that they have successfully misled the U.S.

 Attorney’s Office for the District of New Jersey (“USAO-NJ”) and Securities and

 Exchange Commissions (“SEC”) into filing complaints against Mr. Parmar that

 contain materially false allegations. However, Defendants reliance upon these

 deeply flawed and legally insufficient pleadings is misplaced.

        As discussed in many filings, these charges were not based on an investigation

 by the FBI, but rather from claims presented to the USAO-NJ by defendants and a

 forensic accounting report prepared by FTI Consulting, Inc (“FTI”), who had been

 hired by CC Capital. Mr. Parmar has argued that the FTI report is incomplete and

 misleading, as it cherry picks certain incriminating allegations, but fails to put them

 into context or establish a causal link to any intended or actual loss. Incredibly,

 Altorelli has admitted that the incomplete nature of the FTI report was by design and

 at the direction of Chinh Chu. Altorelli explained that once FTI had found “fake

 bank statements,” “fake entities” and “Regus offices,” they had found enough, and



                                           21
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 23 of 37 PageID: 478




 Defendants pulled FTI back to prevent them from finishing the investigation to

 actually link these allegedly fake documents to any fraudulent activity.

       There can be no better example of the incomplete investigation by FTI and

 the blind and defective reliance by the USAO-NJ than the allegedly fake bank

 statements. FTI’s report identifies several allegedly fake bank statements and goes

 into detail as to why they are allegedly fake but makes only passing reference to the

 fact that these documents were found as attachments to stolen emails between

 Parmar and his co-defendants sent after the going private had closed. FTI never

 took the investigative step to tie these allegedly fake statements to any fraud

 committed against CC Capital, because these statements were never communicated

 to CHT or anyone else, outside of Parmar and his co-defendants.

       This is a clear example of the fatal flaws in the Government’s case against

 Parmar. Defendants illegally accessed CHI’s email server and claim to have found

 fake statements. Without any indicia of authenticity, they provided these fake

 statements to FTI to prepare a report proving that the bank statements were fake, but

 pulled them back to prevent them from trying to fit these fake statements into a larger

 narrative. As Altorelli admitted, they “had enough” by showing the existence of

 fake statements and did not need to prove that they were actually connected to

 anything.




                                           22
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 24 of 37 PageID: 479




       Mr. Parmar was arrested on a criminal complaint on May 16, 2018.

 Notwithstanding Defendant Chu’s desire for the Court to simply accept these

 unsupported allegations as fact, Mr. Parmar is presumed innocent of these charges.

 Tellingly, the Government’s conduct since filing has been to delay discovery and

 prevent any opportunity to address the merits of these specious claims.

       In the ensuing six months, there have been multiple extensions of time for the

 USAO-NJ to file an indictment, all on the basis that “[t]he parties anticipate

 engaging in plea discussions in the near future.” Parmar, through his attorneys, has

 made numerous attempts to communicate or negotiate with the USAO-NJ to resolve

 these claims, but has been consistently rebuffed.       Most importantly, despite

 numerous efforts and requests by counsel for Mr. Parmar, no plea offer has ever been

 extended.

       In the related and substantially identical civil case filed by the SEC against

 Mr. Parmar, a motion to dismiss was filed, but the USAO-NJ made an immediate

 motion to intervene and stay the case. While Mr. Parmar had consented to staying

 discovery in that case, this did not go far enough for the USAO-NJ, who argued to

 this Court that their criminal case could be irreparable harmed if the Court

 considered the basic legal sufficiency of the SEC’s pleadings.




                                         23
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 25 of 37 PageID: 480




       Similarly, in the related in rem forfeiture proceeding, a motion to dismiss was

 filed but the USAO-NJ has been avoiding even responding to this motion by serving

 completely improper special interrogatories.

       The pattern of the USAO-NJ ever since Mr. Parmar’s arrest has been to delay

 all of these cases from proceeding to discovery or allowing any court to consider the

 sufficiency of their allegations. As outlined in those motions, there are at least two

 fatal flaws in the USAO-NJ’s theory against Mr. Parmar:

       1. A review of the documents relied upon and incorporated into these

          pleadings clearly demonstrates that CC Capital and their due diligence

          team had full access to all underlying data and cannot credibly claim that

          they were fraudulently misled.

       2. Even if CC Capital and their due diligence team were fooled by certain

          documents in the due diligence process, they were not defrauded as the

          price they paid for CHT was equal or less than the actual value of CHT.

       These two fatal flaws are not accidental, or rectifiable, as the mountain of due

 diligence materials provided to CC Capital and the defendants clearly demonstrate

 that Chinh Chu would have to be an unsophisticated fool to claim that he was

 unaware of CHT’s true financial condition.

       Moreover, all the filings by the USAO-NJ, SEC, and counsel in the

 bankruptcy proceedings carefully avoided making any representations regarding the


                                           24
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 26 of 37 PageID: 481




 true enterprise value of CHT. This avoidance is not accidental, as any reasonable

 valuation of CHT will show that the asset CC Capital purchased was worth more

 than the purchase price.

       However, even if there were any validity to the claims about Mr. Parmar

 related to the going-private transaction, Plaintiffs’ claims here are still valid. Just

 prior to the closing of the going private, CHT was a valuable, debt-free, revenue

 producing company, of which Plaintiffs were the majority shareholders.            The

 complaint at bar focuses on the pattern of illegal activity post-closing, where

 Defendants devalued and stole Plaintiffs’ asset, leaving them with nothing.

                               b. Evidence Against the Defendants

       The evidence against the Defendants is significant and overwhelming.

 Plaintiffs have alleged a pattern of racketeering activity that includes:

       1. Bank fraud – Defendants made material misrepresentations to the bank in

           order to put tremendous and unnecessary debt on CHT, without any

           consideration. In addition to the credit agreement, this racketeering act

           will be proven through the documentary evidence that Defendants

           submitted to BofA but have steadfastly refused to share with Plaintiffs.

           However, discovery will quickly expose the full extent of Defendants’

           unlawful actions.




                                           25
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 27 of 37 PageID: 482




       2. Wire fraud – Defendants unlawfully manipulated the closing documents

          and funds flow documents to divert a large amount of money that was

          intended to be used for the going private transaction to Defendants benefit.

       3. Attempted extortion – Defendants attempted to illegally extort Plaintiffs’

          manager into surrendering all of Plaintiffs’ assets to the racketeering

          enterprise.

       4. Bankruptcy fraud – Defendants put CHT into bankruptcy, fraudulently

          misrepresenting the financial condition and revenues of CHT. As outlined

          above, and in the motions filed in the related cases, Defendants had full

          and complete access to all the accurate financial data of CHT during the

          due diligence process. They orchestrated two sham auctions to sell off the

          assets to straw purchasers.       Subsequent performance of those straw

          purchasers unequivocally demonstrate the significant value of CHT’s

          assets.

       5. Obstruction    of   justice   –     Defendants   made    knowingly     false

          representations to federal law enforcement officials in order to corruptly

          influence them into arresting and charging Plaintiffs’ manager and,

          thereby, remove him as an obstacle to their larger corrupt scheme.

       6. Obstruction of justice – Defendants falsified evidence and communicated

          it anonymously to federal law enforcement officials in order to corruptly


                                         26
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 28 of 37 PageID: 483




          influence them, and the Court, into having Plaintiffs’ manager remanded

          pending trial and, therefore, severely handicapped in his ability to defend

          himself.

       7. Tampering with a witness – Defendants employed a convicted felon and

          off-duty police officer to illegally surveil, follow, and intimidate Plaintiffs’

          manager, shareholders, and associates. This includes having a convicted

          felon trespass onto private property to intimidate one potential witness.

          His actions cannot be disputed, as he was photographed in the act.

       In addition to the RICO count, Plaintiffs have raised two additional causes of

 action, on which success on the merits is virtually assured due to Defendants’ own

 admissions:

       1. Stored Communications Act (Count 2) – Defendants illegally accessed

          the stored communications that were owned by, and kept on a server

          registered to, Plaintiff CHI. Immediately upon discovery, a cease and

          desist letter was issued, to which Defendants acknowledged their conduct

          in accessing these communications but promised to keep the information

          “frozen” until a judicial determination could be made.            This was a

          materially false statement, as Defendants then proceeded to loot the server

          of any communications, which they deemed helpful to their corrupt plan

          and forward these out-of-context and possibly inauthentic communications


                                           27
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 29 of 37 PageID: 484




          to law enforcement officials. Many of these stolen communications also

          constitute attorney-client privileged communications.

       2. Stored Communications Act (Count 3) – Defendants have admitted to

          hiring a private military contractor, who advertises his services as an

          international spy and mercenary and his capabilities of surreptitiously

          accessing secured communications servers. This mercenary then posted a

          convicted felon directly outside Plaintiffs’ manager’s home mere feet away

          from a wireless access point that logs show was used to download a

          massive amount of data during the exact times that Defendants were

          surveilling the access point. Defendants motive, opportunity and intent are

          undeniable. Had it been someone other than Defendants who orchestrated

          this hack, it had to have been done it right in front of the watchful eye of

          Defendants’ own unlawful surveillance.

       The evidence against Defendants is overwhelming and the likelihood of

 success on the merits is virtually assured, much stronger than the standard required

 for a motion for a preliminary injunction or expedited discovery.

         D. The Balance of Interests Weighs Overwhelmingly in Favor of a
                               Preliminary Injunction

       When balancing the interests of the Plaintiffs, Defendants and the public, the

 overwhelming weight tips in Plaintiffs’ favor. Plaintiffs’ interest in having the

 manager and shareholders be free from threats of violence or death, while also
                                         28
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 30 of 37 PageID: 485




 keeping their private and privileged communications free from intrusion by

 Defendants is paramount. The irreparable harm that would result, either from the

 consummation of Defendants’ threatened violence, or their corrupt goal of

 influencing Mr. Parmar’s actions in this and other related litigations, cannot be

 overstated.

       In contrast, the Defendants will suffer no irreparable harm if the requested

 preliminary injunction is issued.      Defendants have no legitimate interests in

 continuing to follow, surveil, intimidate, harass or threaten Mr. Parmar or his family.

 Given that Mr. Parmar is on home confinement and leaves his home only to visit his

 attorneys, the only information that surveillance would yield to Defendants is insight

 as to how much time Mr. Parmar spends visiting his attorneys, hardly a legitimate

 undertaking and certainly not enough to warrant denial of Plaintiffs’ application.

       In fact, if Chinh Chu’s self-serving and implausible denials are to be believed,

 then he should be joining in this application, as limited discovery will quickly

 demonstrate that whoever committed these illegal acts against Plaintiffs’ manager

 and his family was unrelated to Chinh Chu, Doug Newton or Truc To. Contrary to

 their arguments, these Defendants have a strong interest in having expedited

 discovery to exonerate them of any connection.

       Similarly, the public has a strong interest in this case, and the related cases,

 being heard and decided on the merits, not resolved through the capitulation of one


                                           29
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 31 of 37 PageID: 486




 party due to the corrupt intimidation tactics of Defendants. Certainly, the public has

 a strong interest in ensuring that no violent actions are taken against Mr. Parmar or

 his family members or associates.

       In Wolfson v. Lewis, 924 F. Supp. 1413 (E.D.Pa 1996), the Court issued a

 similar preliminary injunction to the one sought here, but on far less severe factual

 circumstances.    The Court in Wolfson enjoined members of the media from

 “harassing, hounding, following, intruding, frightening, terrorizing or ambushing”

 the Plaintiffs where the allegations involved aggressive news reporting, not threats

 of physical violence, as in the case at bar.

       For these reasons, Plaintiff respectfully submits that a Preliminary Injunction

 should be issued enjoining Defendants, their partners, agents, employees, and all

 persons in active concert or participating with Defendants from committing assault,

 stalking, harassment, menacing, reckless endangerment, disorderly conduct,

 intimidation, threats, or any criminal offense against Mr. Parmar, his family and

 associates.

                     E. Limited Expedited Discovery is Essential
          to Identifying All Parties Involved in the Unlawful Treatment
                          of Mr. Parmar and his Family

       Similarly, limited expedited discovery is essential to ensuring that all

 offending parties are identified, joined as defendants, and subjected to the same

 Preliminary Injunction to protect Mr. Parmar, his family and associates. The


                                           30
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 32 of 37 PageID: 487




 discovery sought by Plaintiffs is limited to two areas: technical information about

 the illegal hack and the identity of other parties involved with the illegal surveillance

 and intimidation tactics. 6

                                 a.     Electronic Data

       At present, Plaintiffs have identified the IP address and MAC address of the

 device used to illegally access the server. Subpoenas to the manufacturers will

 reveal the device information, such as serial numbers and what service provider (i.e.

 Verizon, AT&T, etc.) distributed and services the device. A second round of

 subpoenas will reveal purchaser and subscriber information. 7

       Expedited discovery on this issue is important, as there is a strong possibility

 that this unlawful activity could have included some form of continuing remote

 access, which would permit Defendants to continue to monitor Mr. Parmar’s

 electronic communications, including Plaintiffs’ privileged attorney-client




 6
   Plaintiffs’ initial application also requested a subpoena to NJ Transit for video
 recordings of the Hazlet train station. However, NJ Transit is agreeing to turn over
 the requested recordings under the Open Public Records Act (OPRA) and, at present,
 no subpoena is required.
 7
   All this information could be discovered much more quickly, if the USAO-NJ used
 the investigative tools available to them. Unfortunately, although Plaintiffs have
 provided all the information necessary for the USAO-NJ to perform this
 investigation, they are declining to do so. On information and belief, their refusal to
 investigate evidence of a federal crime that has occurred within their jurisdiction is
 due to fear that the results will incriminate their star witness – Chinh Chu.
                                            31
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 33 of 37 PageID: 488




 communications regarding this matter. Identifying and fully investigating this

 serious breach is required to protect the integrity of these proceedings.

       If Chinh Chu’s denials are to be believed, it is difficult to understand why he

 would object to immediately conducting this limited discovery. If he had nothing to

 do with it, then he should want to know who hacked into the system so that he can

 properly distance himself from the offenders. Defendants’ opposition to this request

 appears more to be out of fear of discovery than legitimate concerns.

                      b.    Identity of Other Involved Parties

       Defendants used multiple parties to conduct their illegal surveillance

 activities, but have only admitted to using those parties that have already been

 identified and who they cannot deny a connection to.

       Chinh Chu has admitted that he ordered “surveillance of Mr. Parmar’s

 residence and the activities of individuals who might come and go from his

 residence.” However, Defendants Stepien and Cardona have claimed that their

 instructions were to only follow Elena Sartison. This disconnect reveals that there

 were multiple teams assigned to follow various people. By compartmentalizing the

 assignments, Defendants were able to ensure that no single member of the team

 understood the full scope of the plan. This effective method is common among the

 intelligence community, military operations, terrorist networks, and drug trafficking

 organizations – not a private equity fund that claims to be the victim of a crime.


                                           32
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 34 of 37 PageID: 489




          The exigency of this discovery is two-fold. First, it is likely that Defendants’

 illegal activities are ongoing and discovery of additional co-conspirators will aid in

 stopping this activity.

          Chinh Chu’s Declaration was interesting in that he made limited admissions

 as to facts that he could not avoid – the connection between him and Defendants

 Stepien and Cardona – but is refusing to divulge any details that have not already

 been discovered. It is as if he believes he can offer a false exculpatory explanation

 for the limited information that did come out, while hoping to conceal the rest. For

 example, he refers generally to an unnamed “security consultant” without admitting

 that he did hire a private military contractor, known as an international spy and

 mercenary. He makes it appear as if Cardona and Stepien were the only people that

 he sent out to surveil whoever comes and goes from Parmar’s house, without

 revealing that he actually has a whole network of people out there, each assigned to

 surveil different people. He makes it appear as if this was only for 4 days, when the

 Colts Neck Police Department said that he had teams out there for at least two weeks.

          Plaintiffs have a clear interest in identifying all persons involved in the

 ongoing threats against Mr. Parmar, his family and associates, whereas Defendants

 have no legitimate interest in protecting these unnamed parties. Similarly, the public

 has an interest in ensuring that that all parties are identified and brought before this

 Court.


                                             33
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 35 of 37 PageID: 490




           c. Plaintiffs Request is Necessary for the Court to Evaluate the
                         Application for a Preliminary Injunction

       Courts have generally employed one of two standards for determining the

 appropriateness of expedited discovery. The first is the more formal analysis

 outlined in Notaro v. Koch, 95 F.R.D. 403 (S.D.N.Y. 1982). The Notaro standard is

 very similar to a preliminary injunction analysis and looks more closely at the merits

 of the requests. The second is the reasonableness standard, which requires the party

 seeking the discovery to prove that the requests are reasonable under the

 circumstances. Entertainment Technology, Corp. v. Walt Disney Imagineering,

 2003 U.S. Dist. LEXIS 19832 (E.D.Pa. October 2, 2003); Gucci America, Inc. v.

 Daffy's, Inc., 2000 U.S. Dist. LEXIS 16714 (D.N.J. Nov. 14, 2000); Philadelphia

 Newspaper Corp. v. Gannett Satellite Information Network, Inc., 1998 U.S. Dist.

 LEXIS 10511 (E.D.Pa. July 15, 1998).

       The reasonableness standard is considerably more liberal than the Notaro

 standard and its application depends on the actual circumstances of each case, as

 well as consideration of certain factors such as a pending preliminary injunction

 hearing, the need for the discovery and the breadth of the requests. Entertainment

 Tech., Corp. at *3. The Eastern District of Pennsylvania Court has noted that

 “expedited discovery is particularly appropriate when a plaintiff seeks injunctive

 relief because of the expedited nature of injunctive proceedings.” Philadelphia

 Newspaper Corp. at *2 (quoting Ellsworth Associates, Inc. v. United States, 917
                                          34
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 36 of 37 PageID: 491




 F.Supp. 841, 844 (D.D.C. 1996)). “Expedited discovery has been ordered where it

 would ‘better enable the Court to judge the parties' interests and respective chances

 for success on the merits’ at a preliminary injunction hearing.” Philadelphia

 Newspaper Corp. at *2 (quoting Edudata Corp. v. Scientific Computers, Inc., 599 F.

 Supp. 1084, 1088 (D.Minn. 1984). If narrowly tailored to fit the needs of a

 preliminary injunction hearing, leave to conduct expedited discovery should be

 granted. Entertainment Tech., Corp. at *3. Where the requests are overly broad and

 extend beyond the needs of the preliminary injunction, leave should be denied. Id.

       Here, the proposed expedited discovery is very narrowly tailored to provide

 the Court with the complete information it needs to properly evaluate this

 application. Plaintiffs have alleged, and provided damning supporting evidence to

 show that Defendants hired a private military contractor, who advertises his

 capabilities to surreptitiously access electronic systems, to post a team outside

 Plaintiffs’ manager’s house to follow and intimidate him and his family members,

 while illegally hacking into Plaintiff’s system. Chinh Chu has admitted that he hired

 this international spy and mercenary, who posted a convicted felon outside

 Plaintiffs’ manager’s home to follow his family members. Chinh Chu denies that

 his team, which was posted mere feet from the access point, had anything to do with

 hacking into the access point at precisely the same time that they were surveilling

 the same access point. The limited, targeted discovery sought should quickly resolve


                                          35
Case 2:18-cv-14322-MCA-MAH Document 35 Filed 11/13/18 Page 37 of 37 PageID: 492




 these conflicting allegations and Defendants’ vehement opposition only goes to

 prove that they have something to hide.


                                   CONCLUSION

       For all the reasons stated herein, Plaintiffs respectfully submit that this Court

 should issue a Preliminary Injunction and order limited expedited discovery,

 together with such other and further relief as this Court deems appropriate.

 Dated:       November 13, 2018
              Hoboken, New Jersey

                                        Respectfully
                                                 ully ssubmitted,
                                        Respeectfu      ubmitted
                                                               d,


                                        Timothy C. Parlatore, Esq.
                                        Parlatore Law Group, LLC
                                        Counsel for the Plaintiffs
                                        221 River Street, 9th Floor
                                        Hoboken, NJ 07030




                                           36
